DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 8/02/2022 is acknowledged.  Please note that the Office made an error in grouping the claims.  Claim 24 should have been grouped with Group II (please note that the subject matter of this claim—considered by itself without parent limitations—is taught by Colannino et al. US 20160238240, paragraphs 15-16).  Claim 24 is withdrawn along with Group II.  

Response to Arguments
Applicant’s arguments, see pp. 6-13, filed 3/24/2022, with respect to all rejections have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of newly found prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Colannino et al. US 20160238240 in view of Chillar et al. US 20120260667.

Re claim 1, Colannino teaches a duct burner system, the duct burner system comprising: a source of hydrogen fuel [15 and 25]; a source of oxygen [16 and 25]; a fuel distribution manifold (e.g., 108, Fig. 1; 218, Fig. 2; and so on through Fig. 9 arranged similarly to Fig. 5, protruding into the page) located in a steam generator [94] to distribute undiluted hydrogen fuel from the source of hydrogen fuel across a length of a duct of the steam generator [15-16]; and an oxygen distribution manifold ([16] and as an example, at 220 in Fig. 2) located in the steam generator to distribute pure oxygen from the source of oxygen across the length of the duct of the steam generator [16 and 25].
Colannino fails to explicitly teach for a combined-cycle power plant comprising a gas turbine engine configured to generate exhaust gas and a steam generator configured to receive the exhaust gas from the gas turbine to heat water and generate steam.
Chillar teaches for a combined-cycle power plant comprising a gas turbine engine configured to generate exhaust gas and a steam generator configured to receive the exhaust gas from the gas turbine to heat water and generate steam (as is seen in Figs. 1-2 and the Abstract).  The Office also notes that Colannino appears to disclose pure oxygen implicitly in the statement “[t]he oxidant can include oxygen carried by air, flue gas, and/or can include another oxidant, either pure or carried by a carrier gas.”  However, if this is at issue, Chillar teaches a high concentration oxygen source [40], and from the totality of the references and the nature of the invention (i.e., combustion of fuel), it would have been easily be appreciated by a person having ordinary skill in the art that pure oxygen may be used as an oxidant.
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Colannino with “a combined-cycle power plant comprising a gas turbine engine configured to generate exhaust gas and a steam generator configured to receive the exhaust gas from the gas turbine to heat water and generate steam” as taught by Chillar, for the advantage of producing additional power at least partly using the heat of exhaust of a gas turbine (see Chillar, Abstract).  Such a modification appears highly appropriate for the Colanninon device (see “gas turbine” in [16] and “HRSG” in [94]).

Re claim 6, Colannino and Chillar teach claim 1.  Colannino (Fig. 2 and [78]) teaches a burner management system to regulate flow of hydrogen fuel from the source of hydrogen fuel and oxygen from the source of oxygen to the fuel distribution manifold based on operating parameters of the gas turbine engine (see 236 and 238 in Fig. 2 and [15-16]).  In this context, it is clear that the control circuit of Colannino would be distributing hydrogen fuel and oxygen from the source of oxygen to the fuel distribution manifold based on operating parameters of the gas turbine engine, because the ultimate goal is to create certain conditions at the steam turbine, and the gas turbine exhaust is a determining factor for those conditions.

Re claim 7, Colannino and Chillar teach claim 1.  Colannino (Fig. 2 and [78]) teaches modulating valves (236 and 238 in Fig. 2) to control flow of the hydrogen fuel and the oxygen to the fuel distribution manifold (see [15-16]).

Re claim 8, Colannino and Chillar teach claim 1.  Colannino teaches an expansion device configured to expand hydrogen fuel before initiation of the combustion of the hydrogen fuel in the exhaust gas (a nozzle for determining angle and shape and combustion at 114 in Fig. 1 or like in Fig. 4 with combustion reaction at perforated flame holder 102 in Fig. 1—see [68, 80, and 86]).

Re claim 9, Colannino and Chillar teach claim 8.  Colannino teaches the expansion device comprises an expansion nozzle located between the source of hydrogen fuel and the steam generator (see [68, 80, and 86]). 

Re claim 10, Colannino and Chillar teach claim 8.  Colannino teaches wherein the expansion device comprises a nozzle located on the fuel distribution manifold (see [68, 80, and 86]). 

Re claim 11, Colannino and Chillar teach claim 1.  Colannino teaches an igniter (114, Fig. 1) configured to initiate combustion of the hydrogen fuel in the exhaust gas within the duct. 
Chillar teaches a first electric generator configured to be driven by the gas turbine engine to generate electricity (with 23 in Fig. 1); and a steam turbine configured to receive steam generated by the steam generator (30, Fig. 1), and a second electric generator (with 40 in Fig. 1) configured to be driven by the steam turbine to generate electricity.  The motivation to combine these elements from Chillar is the same as in the rejection of claim 1 above.

Claims 3, 5, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Colannino et al. US 20160238240 in view of Chillar et al. US 20120260667, and further in view of Smith US 3608660.

Re claim 3, Colannino and Chillar teach claim 1.  They do not teach wherein the source of hydrogen fuel comprises a storage tank of pressurized hydrogen gas.
Smith teaches wherein the source of hydrogen fuel comprises a storage tank (16, Fig. 1; 65, Fig. 7) of pressurized hydrogen gas.
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Colannino and Chillar with “wherein the source of hydrogen fuel comprises a storage tank of pressurized hydrogen gas” as taught by Smith, as a simple substitution of one known hydrogen source for another, and one having ordinary skill in the art could have pursued this substitution with a reasonable expectation of success and with a predictable result based on Smith’s teachings (notably, that electrolysis may be utilized to provided hydrogen instead of or in addition to the source of hydrogen taught by Colannino).  A person of ordinary skill in the art would have understood that any source of hydrogen will suffice for the duct burner of Colannino and Chillar.

Re claim 5, Colannino and Chillar teach claim 1.  They do not teach wherein the source of hydrogen fuel and the source of oxygen comprises an electrolysis system to generate pressurized hydrogen gas and oxygen gas.
Smith teaches wherein the source of hydrogen fuel (16, Fig. 1) and the source of oxygen (14, Fig. 1) comprises an electrolysis system (service station of Fig. 1) to generate pressurized hydrogen gas and oxygen gas (the “pressure” is seen in, e.g., the Abstract, as well as various pressure control devices and pressurized tanks (51, 52, 65) of Fig. 3).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Colannino and Chillar with “wherein the source of hydrogen fuel and the source of oxygen comprises an electrolysis system to generate pressurized hydrogen gas and oxygen gas” as taught by Smith, as a simple substitution of one known hydrogen source for another, and one having ordinary skill in the art could have pursued this substitution with a reasonable expectation of success and with a predictable result based on Smith’s teachings (notably, that electrolysis may be utilized to provided hydrogen instead of or in addition to the source of hydrogen taught by Colannino).  A person of ordinary skill in the art would have understood that any source of hydrogen will suffice for the duct burner of Colannino and Chillar.  The same is true for the oxidant, which is pure oxygen.  

Re claim 21, Colannino and Chillar teach claim 7.  Colannino further teaches 
wherein the burner management system is configured to release hydrogen and oxygen with the modulating valves based on operating parameters of the gas turbine engine (see 236 and 238 in Fig. 2 and [15-16]).  In this context, it is clear that the control circuit of Colannino would be distributing hydrogen fuel and oxygen from the source of oxygen to the fuel distribution manifold based on operating parameters of the gas turbine engine, because the ultimate goal is to create certain conditions at the steam turbine, and the gas turbine exhaust is a determining factor for those conditions.
They do not teach a first storage tank for receiving hydrogen fuel from the electrolysis system; and a second storage tank for receiving oxygen from the electrolysis system.
Smith teaches a first storage tank (16, Fig. 1) for receiving hydrogen fuel from the electrolysis system; and a second storage tank (14, Fig. 1) for receiving oxygen from the electrolysis system (and likewise, modulating the same from the tanks as is further claimed).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify  with “a first storage tank for receiving hydrogen fuel from the electrolysis system; and a second storage tank for receiving oxygen from the electrolysis system” as taught by Smith, as a simple substitution of one known hydrogen source and oxygen source for another, and one having ordinary skill in the art could have pursued this substitution with a reasonable expectation of success and with a predictable result based on Smith’s teachings (notably, that electrolysis may be utilized to provided hydrogen instead of or in addition to the source of hydrogen taught by Colannino).  A person of ordinary skill in the art would have understood that any source of hydrogen and oxygen will suffice for the duct burner of Colannino and Chillar.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Colannino et al. US 20160238240 in view of Chillar et al. US 20120260667, further in view of Smith US 3608660, and further in view of Marin et al. US 6247315.

Re claim 22, Colannino, Chillar, and Smith teach claim 21.  Colannino teaches wherein the burner management system regulates flow of hydrogen fuel and oxygen (Fig. 2 at 236 and 238; [78]).  
However, none teaches wherein the duct burner management system comprises: a flow rate sensor to sense flow rate of the exhaust gas; and an oxygen sensor to sense oxygen content of the exhaust gas; wherein the burner management system regulates flow of hydrogen fuel and oxygen based on flow rate of the exhaust gas and oxygen content of the exhaust gas as sensed by the flow rate sensor and oxygen sensor, respectively.
Marin teaches wherein the duct burner management system comprises: a flow rate sensor to sense flow rate of the exhaust gas; and an oxygen sensor to sense oxygen content of the exhaust gas; wherein the burner management system regulates flow of hydrogen fuel and oxygen based on flow rate of the exhaust gas and oxygen content of the exhaust gas as sensed by the flow rate sensor and oxygen sensor, respectively (Figs. 6-7 and col. 8, lines 26-47).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Colannino, Chillar, and Smith with “wherein the duct burner management system comprises: a flow rate sensor to sense flow rate of the exhaust gas; and an oxygen sensor to sense oxygen content of the exhaust gas; wherein the burner management system regulates flow of hydrogen fuel and oxygen based on flow rate of the exhaust gas and oxygen content of the exhaust gas as sensed by the flow rate sensor and oxygen sensor, respectively” as taught by Marin, for the advantage of enhancing the combustion process (see Marin, col. 8, lines 26-47).

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The deflector of claim 23 appears to be allowable, as provided in combination.  Colannino (cited above) appears to otherwise be the closest prior art reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746